BLACK, Judge.
The State of Florida appeals the trial court’s order granting Tyran A. Young’s motion to suppress evidence found in Jacqueline Faye Jones’s residence pursuant to a search warrant. In his motion, Young contended the search warrant was issued without probable cause. Without stating its rationale for doing so, the trial court granted Young’s motion to suppress.
Young, Jones, and Young’s twin brother, Kyran Young, were all arrested at Jones’s residence following the execution of the search warrant. Each filed a motion to suppress arguing a lack of probable cause. The facts surrounding the issuance of the warrant are detailed in State v. Jones, 110 So.3d 19 (Fla. 2d DCA 2013). As we did in Jones, we conclude that probable cause existed and that the trial court erred in granting the motion to suppress. Accord*943ingly, we reverse the order granting Young’s motion to suppress.
Reversed and remanded.
SILBERMAN, C.J., and WALLACE, J., Concur.